Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 9, and 17 are allowable. Claims 4, 12, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 9/22/21, is hereby withdrawn and claims 4, 12, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-7 and 9-120 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 17, fig. 4-6 of Lee teaches a semiconductor device comprising: a circuit block [460]; and a clock circuit [450] configured to supply a clock signal to the circuit block at a specific timing, the clock circuit comprising: an output circuit [440] configured to provide the clock signal to the circuit block; and a control circuit [400,410,420,430] configured to control the timing at which the output circuit provides the clock signal, wherein a threshold voltage of at least a transistor in the output circuit using the clock signal as input/output signals is a first threshold voltage [eg. low Vt in 444 detailed in fig. 6C], and a threshold voltage of a transistor [G1] configuring a NOT circuit [402] included in the control circuit is a second threshold voltage higher than the first threshold voltage [G1 has high threshold while 444 has low threshold]. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a plurality of the transistors, each constituting the NOT circuit, are included in the control circuit, and each transistor constituting the NOT circuit has the second threshold voltage.
Regarding claims 2-7, 10-16, and 18-20, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkatasubramanian (US 10,545,556) describes fine-grained dynamic power and clock-gating control. Peng (US 9,172,377) describes clock-tree transformation in high-speed ASIC implementation. Shionori (US 8,207,756) describes a logic circuit and semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896